Citation Nr: 0615542	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  99-16 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a disorder 
manifested by chest pain.

3.  Entitlement to service connection for a pulmonary 
disorder.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1975.

This matter comes originally came before the Board of 
Veterans' Appeals (Board) from a February 1999 rating action 
of the Department of Veterans Affairs Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In April 2003, the Board undertook development of the 
veteran's claims, and in December 2003 and March 2005 the 
case was remanded for additional development.  Subsequently, 
an October 2005 rating action continued the prior denials.


FINDINGS OF FACT

1.  The first indication of psychiatric complaints in the 
record is found approximately two decades after the veteran's 
separation from his period of service; the preponderance of 
the evidence is against a finding that the veteran's current 
psychiatric disorder(s) is/are related to service.

2.  The preponderance of the evidence is against a finding 
that the veteran has a chronic disorder manifested by chest 
pain or a chronic pulmonary disorder that is related to his 
period of service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  A chronic disorder manifested by chest pain was not 
incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  A chronic pulmonary disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claims were initially 
adjudicated before the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits. Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ- decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 2005) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id at 121.  However, the 
Court also stated that the failure to provide to provide such 
notice in connection with adjudications prior to enactment of 
the VCAA was not error and that in such cases, the claimant 
is entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in April 2002 and March 
2005.  The veteran was specifically requested to submit any 
evidence pertaining to his claims or to seek VA's assistance 
in doing so.  The originating agency specifically informed 
him of the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded 
appropriate VA examinations.  The record before the Board 
contains the veteran's available service medical records and 
post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's private medical 
records and reports of VA examination.  Attempts to obtain 
additional service medical records were unsuccessful.  The 
veteran did not return the requested release forms that may 
have allowed the RO to obtain additional private medical 
records.  The Board notes that the duty to assist is not 
always a one-way street and if he wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran has not identified any additional 
pertinent evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to these claims.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the appellant's claims for 
service connection, no additional disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-
1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).  For the 
above reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2005) (harmless error).

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

With the exception of the enlistment examination dated in 
November 1972, the veteran's service medical records are 
unavailable.  The enlistment examination noted normal 
psychiatric, lung and chest examinations.

In September 1997, the veteran was treated for alcohol 
dependence/withdrawal, and substance induced mood disorder.  
A treatment note indicated that the veteran had no history of 
previous psychiatric treatment or hospitalization.  VA 
psychiatric examination in December 1997 found alcohol 
dependence, in partial remission.  A private psychiatrist's 
statement dated in September 1998 noted that the veteran had 
been treated for major depression with anxiety which had its 
onset in 1996.  Private psychiatric evaluation in October 
1998 found disorder of anxiety with depression.  VA 
psychiatric examination in February 1999 noted alcohol 
dependence, in alleged remission; and depression, not 
otherwise specified.  An April 1999 private psychiatric 
evaluation noted that his history did not correspond to the 
clinical findings; rule out pre-senile dementia was noted.  
Recent outpatient records have noted treatment for depression 
and anxiety.

On VA examinations in December 1997, the veteran reported 
that he had received stab wounds to his chest during service 
at Ft. Sam Houston, Texas, in approximately 1975.  The 
examiner noted well-healed residual stab wound scars of the 
chest.  No pulmonary disorder was noted.  In January 1998, 
the veteran was treated for acute bronchitis.  A VA 
respiratory examination was conducted in February 1999.  The 
veteran reported occasional chest discomfort.  Chest X-ray 
showed clear lung fields.  The diagnosis noted no evidence of 
pulmonary disease.  In May 1999, the veteran reported chest 
pain of three to four months' duration.  The impression was 
rule out costochondritis.  In August 2001, the veteran's 
lungs were noted to be clear.

The Board finds that a clear preponderance of the evidence is 
against a finding that the veteran has a psychiatric 
disorder, a disorder manifested by chest pain, or a pulmonary 
disorder, attributable to his period of active duty.  There 
is no medical evidence of relevant complaints or treatment 
for more than 20 years following the veteran's separation 
from his period of service.  The veteran's psychiatric 
complaints were noted to have begun in 1996, and there is no 
objective medical evidence attributing his currently 
diagnosed psychiatric disorder(s) to his period of service.  

Acute bronchitis was noted in 1998, however no other 
pulmonary disorder has been demonstrated.  Thus, the weight 
of the evidence is against a finding that the veteran has a 
chronic pulmonary disorder.  

The Board notes that the December 1997 VA examiner noted 
residual scars of stab wound during service, however there is 
no objective evidence of such injury during service, and 
moreover, the issue of entitlement to service connection for 
residuals of stab wounds, which was denied in the February 
1999 rating decision, was not appealed.  Costochondritis was 
suspected in 1999, however this pain was noted to have been 
present for a few months only.  The medical record does not 
demonstrate a chronic disorder manifested by chest pain.  

While the veteran contends that he has chronic disabilities 
stemming from his period of service, his lay testimony alone 
is not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection because there is 
no evidence of pertinent disability in service or for several 
years following service.  Thus, while there are current 
diagnoses of pertinent disability, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of abnormal findings in 
service, and the first suggestion of pertinent disability 
many years after active duty, relating claimed disability to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2004).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim." 38 USCA 5103A(a)(2).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for a psychiatric disorder, a disorder 
manifested by 




chest pain, and a pulmonary disorder, and that, therefore, 
the provisions of § 5107(b) are not applicable.


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


